       Case 5:21-cr-00029-TES-CHW Document 21 Filed 08/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


UNITED STATES OF AMERICA,

v.                                                  CRIMINAL ACTION NO.
                                                    5:21-cr-00029-TES-CHW-1
DEVON ANTONIO FUTRELL,

         Defendant.


         ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE



        Before the Court is Defendant Devon Antonio Futrell’s Unopposed Motion for

 Continuance [Doc. 20]. On June 9, 2021, the Grand Jury charged Defendant with two

 counts of Possession of a Firearm by a Convicted Felon in violation of 18 U.S.C. §§

 922(g)(1) and 924(a)(2). [Doc. 1, pp. 1–3]. Defendant entered a plea of not guilty on June

 18, 2021. [Doc. 10].

        In his unopposed motion, Defendant states that he “has potentially significant

 cognitive issues that counsel is exploring” and that based on “[s]ome of counsel’s

 interactions” there are concerns with Defendant’s “competency” or a “potential

 sentencing mitigation.” [Doc. 20, p. ¶ 1]. So that Defendant’s cognitive issues can be

 explored, the Court GRANTS Defendant’s Unopposed Motion for Continuance [Doc.

 20] and CONTINUES this case to the Court’s next regularly scheduled Trial Term—

 December 13, 2021. The ends of justice served by this continuance outweigh the best
      Case 5:21-cr-00029-TES-CHW Document 21 Filed 08/31/21 Page 2 of 2




interests of the public and Defendant for a speedy trial and are in accordance with the

considerations required under 18 U.S.C. § 3161(h)(7)(A) for excusable delay.

      SO ORDERED, this 30th day of August, 2021.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
